DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 12/20/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 8, 10, 12, 15, 17 and 18 have been amended.
Claim 1, 3-8, 10-15 and 17-21  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statements filed on 11/9/2021, 12/13/2021 and 3/22/2022 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Rejection
Claim(s) 1, 3-8, 10-15 and 17-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 8 and 15 is/are directed to the abstract idea of “automated clinical documentation,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to 
Claim(s) 1, 8 and 15 is/are directed to the abstract idea of “automated clinical documentation,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1, 3-8, 10-15 and 17-21 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps “obtaining encounter information, processing encounter information, generating semantic frames, providing word sequences, constructing hidden states, construction hidden state vectors, processing sequences of hidden states, populating medical records,” etc., that is “automated clinical documentation,” etc. The limitation of “obtaining encounter information, processing encounter information, generating semantic frames, providing word sequences, constructing hidden states, construction hidden state vectors, processing sequences of hidden states, populating medical records,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “obtaining encounter information, processing encounter information, generating semantic frames, providing word sequences, constructing hidden states, construction hidden state vectors, processing sequences of hidden states, populating medical records,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps of “obtaining encounter information, processing encounter information, generating semantic frames, providing word sequences, constructing hidden states, construction hidden state vectors, processing sequences of hidden states, populating medical records,” etc., that is “automated clinical documentation,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1, 3-8, 10-15 and 17-21 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, memory, personal computing device, audio input device, display device, machine vision input device, hybrid device, audio rendering device, medical device, network device, machine vision system, audio recording system, computer system, display rendering system, audio rendering system, electronic device   (Applicant’s Specification [0045], [0049]-[0050]), etc.) to perform steps of “obtaining encounter information, processing encounter information, generating semantic frames, providing word sequences, constructing hidden states, construction hidden state vectors, processing sequences of hidden states, populating medical records,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant Extra-Solution Activity
Claims 1, 3-8, 10-15 and 17-21 recite storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc.
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, memory, personal computing device, audio input device, display device, machine vision input device, hybrid device, audio rendering device, medical device, network device, machine vision system, audio recording system, computer system, display rendering system, audio rendering system, electronic device) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer-Court Decisions). These court decision indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, memory, personal computing device, audio input device, display device, machine vision input device, hybrid device, audio rendering device, medical device, network device, machine vision system, audio recording system, computer system, display rendering system, audio rendering system, electronic device). At paragraph(s) [0045], [0049]-[0050], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, memory, personal computing device, audio input device, display device, machine vision input device, hybrid device, audio rendering device, medical device, network device, machine vision system, audio recording system, computer system, display rendering system, audio rendering system, electronic device,” etc. to perform the functions of “obtaining encounter information, processing encounter information, generating semantic frames, providing word sequences, constructing hidden states, construction hidden state vectors, processing sequences of hidden states, populating medical records,” etc. The recited “processors, memory, personal computing device, audio input device, display device, machine vision input device, hybrid device, audio rendering device, medical device, network device, machine vision system, audio 
Dependent Claims
Dependent claim(s) 3-7, 10-14 and 17-21 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 3-7, 10-14 and 17-21 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 3-7, 10-14 and 17-21 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 3-7, 10-14 and 17-21 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 8 and 15.

Response to Arguments
Applicant’s arguments filed 12/20/2021 with respect to claims 1, 3-8, 10-15 and 17-21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/20/2021.
Applicant’s arguments filed on 12/20/2021 with respect to claims 1, 3-8, 10-15 and 17-21 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
Applicant argues that (A) REFS does not anticipate the present invention 
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Mental Process
Applicant’s claims are directed to the abstract idea of automated clinical documentation. The claimed method requires the steps of “obtaining encounter information, processing encounter information, generating semantic frames, providing word sequences, constructing hidden states, construction hidden state vectors, processing sequences of hidden states, populating medical records,” etc. This mental process of automated clinical documentation demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”). “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.” (See Alice, 573 U.S. at 225).
Mental Processes
Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354). All of the steps in Applicant’s claimed invention could be performed in the human albiet much more slowly than a computer. As Applicant uses generic computer components to implement Applicant’s abstract idea there is “nothing more.”
Information Processing Computer
Further, Applicant’s claimed invention is directed to “automated clinical documentation,” etc. (Applicant’s Specification, Abstract, [0002]) through the steps of “obtaining encounter information, processing encounter information, generating semantic frames, providing word sequences, constructing hidden states, construction hidden state vectors, processing sequences of hidden states, populating medical records,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data through the use of machine translation, sematic frames, etc. is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Berkheimer/Well Understood, Routine, Conventional
Further, the Examiner maintains the position that the additional elements are well understood, routine, and conventional. The Examiner supports this position that the elements are well understood, routine, and conventional above in the Office Action by pointing to the Applicant’s Specification at [0045], [0049]-[0050] where embodiments of Applicant’s claimed invention are composed of “processors, memory, personal computing device, audio input device, display device, machine vision input device, hybrid device, audio rendering device, medical device, network device, machine vision system, audio recording system, computer system, display rendering system, audio rendering system, electronic device”, etc. and the like.  

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626